Title: To James Madison from Lafayette, 6 October 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Lagrange October 6th. 1812.
Our friend M. Barlow has communicated to me the article of your Letter relative to my affairs. So far I am from Wondering at a delay of the decision of Congress on the report of their Commissioners, That I feel much obliged to you to have mentionned it, under the actual pressure of affairs, in your Last dispatch. It is however of Great importance to me that the Business of those two patents be concluded as soon as possible.
My former Letters have informed you that the two remaining Titles to Locations of thousand acres each had been purchased at the Rate of sixty francs, about twelve dollars, by Mr. Seymour an English Gentleman. One half of the monney has been paid. The other half shall be delivered on the Receipt of those two patents. But if they are not come before the End of the Year, instead of being Creditor for this half bearing interest, I become a debtor for the interest of the received monney, and in case M. Seymour is not in possession of the patents in the Course of the other Year, the Whole must be refunded and the Bargain is Void.
That arrangement has been on my part consented to because I had your Kind Letters stating that the patents were already in your hands and wanted only to be signed by you, a confirmation by Congress of the settlement of Claims made by their Commissioners. It appeared to me next to Certainty that their decision given upon the spot should be confirmed in Congress. But, in the Contrary Case, you have been pleased to promise a new Location as soon as possible which would make no odds in my Bargain with M. Seymour, The particular Spot having not been designated. M. Seymour has Liberally depended on your expressed intention, if the two patents in your hands were not approved by Congress, to have the next best Lands immediately Located for me.
I Know, my dear friend, it suffices, to insure your Kind Exertions, that my Situation in that respe[c]t be Laid before you. And as the War with England makes a Correspondance very unsafe, I beg Leave to forward as many Copies of this Letter as there are American Vessels going this month—permit me also to request that, when you have been able to obtain the Confirmation by Congress of those two patents, I may be on my part enabled as soon as possible to fulfill the Conditions of my Bargain with Mr. Seymour.
Of the 520. acres which it, more than ever, becomes so important for me to obtain within two miles of the City I shall here say nothing, having by several opportunities fully writen to you on that subject. Enough of your Time has been intruded upon, and with hearty apologies for the foregoing long mention of private Concerns, I shall only add the expression of my affectionate gratitude, friendship, and respect.
Lafayette
